Citation Nr: 0707198	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  04-31 520	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied and final claim of entitlement to 
service connection for a cardiovascular disorder or disease, 
previously claimed and denied as paroxysmal atrial 
fibrillation.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The decision below reopens the previously denied claim.  The 
reopened claim is remanded to the RO, via the Appeals 
Management Center, in Washington, D.C., for further 
evidentiary development. 


FINDINGS OF FACT

1.  In February 1972, the Board denied service connection for 
paroxysmal atrial fibrillation, confirming the Chicago, 
Illinois, RO denial of the claim in April and September 1971.  

2.  In March 2000, the veteran sought to reopen the 
paroxysmal atrial fibrillation claim.  In June 2000, the St. 
Petersburg, Florida, RO, notified him of the May 2000 rating 
decision concluding that new and material evidence was not 
submitted to reopen the claim.  The veteran did not initiate 
appeal.  

3.   In March 2003, the veteran sought to reopen the 
paroxysmal atrial fibrillation claim.  A September 2003 
letter notified him of the September 2003 rating decision 
concluding that new and material evidence was not submitted 
to reopen the claim.  The veteran perfected appeal on that 
rating decision.

4.  Evidence submitted after May 2000, concerning paroxysmal 
atrial fibrillation, is not cumulative or redundant; relates 
to an unestablished fact necessary to substantiate the claim; 
and raises a reasonable possibility of substantiating it. 


CONCLUSIONS OF LAW

1.  The May 2000 rating decision concluding that new and 
material evidence was not submitted to reopen a previously 
denied and final claim of entitlement to service connection 
for paroxysmal atrial fibrillation is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001, 
2006).

2.  New and material evidence has been received since May 
2000, on the issue of service connection for a cardiovascular 
disease or disorder previously claimed and denied as 
paroxysmal atrial fibrillation.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

An RO decision is final and not subject to revision on the 
same factual basis unless a notice of disagreement (NOD) is 
filed within a year of the notice thereof and appeal is then 
perfected.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104(a), 
20.200, 20.201, 20.202, 20.302, 20.1103.  If a claim of 
entitlement to service connection has been previously denied 
and that decision is final, the claim can be reopened and 
reconsidered only with new and material evidence thereon.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

New and material evidence is existing evidence not previously 
submitted and which, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  It is neither 
cumulative nor redundant, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2006).  Evidence submitted to reopen is generally 
presumed credible.  See Kutscherousky v. West, 12 Vet. App. 
369 (1999) (per curiam).  All evidence received since the 
last final disallowance is considered.  Evans v. Brown, 
9 Vet. App. 273, 283 (1996).  

In September 1970, the veteran filed his original paroxysmal 
atrial fibrillation claim.  The Chicago, Illinois, RO denied 
the claim in April 1971 and in September 1971.  On appeal, in 
February 1972, the Board confirmed the RO's denial.  

In March 2000, the veteran filed an informal claim with the 
St. Petersburg, Florida, RO, seeking to reopen the previously 
denied paroxysmal atrial fibrillation claim.  A May 2000 
rating decision denied the claim on the grounds that new and 
material evidence was not submitted to reopen it.  The 
veteran was notified of the rating decision, and of his 
appeal rights, via a June 2000 letter.  He did not initiate 
appeal.

Then, in March 2003, the veteran filed an informal claim, 
also with the St. Petersburg RO, seeking to have the same 
claim readjudicated.  In September 2003, the RO determined 
that new and material evidence was not submitted.  The 
veteran subsequently perfected an appeal to the Board.  

Based on the foregoing, the May 2000 rating decision is the 
last final decision on the issue of service connection for a 
cardiovascular disease or disorder, previously claimed and 
denied as paroxysmal atrial fibrillation.  New and material 
evidence must have been received after May 2000, to enable 
the Board to reopen the claim and have jurisdiction to review 
the underlying service connection claim.  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 
(1995).

New and material evidence has been added to the record after 
May 2000.  The prior denial of service connection, in 
essence, was based on a determination that the veteran's 
paroxysmal atrial fibrillation pre-existed active duty in 
September 1968, and did not undergo chronic aggravation 
during service, as of discharge in September 1970.  
Therefore, new and material evidence, in this case, would 
include, in particular, clinical evidence indicating 
aggravation during service, or otherwise, of some link 
between present cardiovascular disease and active duty.  

Here, the record post-May 2000 includes private clinical 
records from various sources.  One such record is a June 2004 
report of Dr. M. Danzig, the veteran's private treating 
physician who reportedly had treated him since 1993 (see his 
March 8, 2000 record), in which he opined that it "seems 
clear" that the veteran's paroxysmal atrial fibrillation was 
"either caused or certainly exacerbated by the stress of 
military service."  Such evidence was not in existence in 
May 2000, and is thus new.  It also addresses etiology, 
including possible aggravation during service, and on that 
basis, is meets the governing test of materiality for the 
purposes of reopening the claim.  Having determined that new 
and material evidence has been submitted, the Board reopens 
the claim.  The appeal is granted only to that extent.

The Board need not decide whether VA complied with duties to 
notify, including notice of the governing "new and material 
evidence" standard and what evidence is needed to reopen (38 
C.F.R. § 3.156(a) (2006); Kent v. Nicholson, 20 Vet. App. 1 
(2006)) or to assist, on the issue of whether new and 
material evidence has been presented to reopen the claim.  As 
it is taking favorable action by reopening the claim and 
granting the claim to that extent, any notice defect 
concerning what is needed to reopen the claim, at this 
juncture, is harmless error.  See generally Bernard v. Brown, 
4 Vet. App. 384, 394 (1993); 38 C.F.R. § 20.1102 (2006).


ORDER

Having determined that new and material evidence has been 
submitted since the last final denial of service connection 
for a cardiovascular disease or disorder claimed as 
paroxysmal atrial fibrillation, the claim is reopened.  The 
appeal is granted only to that extent.


REMAND

Having reopened the previously denied claim of entitlement to 
service connection for a cardiovascular disease or disorder, 
claimed as paroxysmal atrial fibrillation, the Board has 
jurisdiction to review the underlying service connection 
claim based on a review of the entire record.  However, 
having done so, it concludes that additional evidentiary 
development is needed before the reopened claim can be 
adjudicated on its merits.  The development should take place 
in the form of a VA medical examination to determine what 
present cardiovascular diagnosis or diagnoses is/are in order 
with respect to the present claim, and its, or their, 
etiology.  The examination, which should explicitly address 
the issue of pre-existing nature of paroxysmal atrial 
fibrillation and any chronic aggravation thereof during 
active duty, should be performed after any additional 
evidence, including any missing VA or private clinical 
records, are associated with the claims file.  

Accordingly, the reopened claim is REMANDED for the following 
actions:

1.  Ask the veteran whether there exists 
any evidence, medical or lay, VA or non-
VA, not previously identified, concerning 
his paroxysmal atrial fibrillation, or his 
cardiovascular problems more generally.  
Advise him such evidence would include any 
medical evidence that any cardiovascular 
abnormality was present upon commencement 
of active duty in September 1968, but that 
the disease process itself underwent 
chronic aggravation during active duty.  
If so, he should identify the sources of 
such evidence to enable VA to assist him 
in securing the missing items.  If he does 
so, take appropriate follow-up action 
consistent with the duty to assist.  
Advise him that he may submit any such 
evidence himself if he believes it is 
pertinent to his claim.    

2.  In March 2000, Dr. M. Danzig, the 
veteran's private physician, stated that 
he had treated the veteran for his 
cardiovascular problems since 1993, 
although the veteran reportedly has a 
history of such problems dating back to 
1983.  The record, to date, contains Dr. 
Danzig's treatment records dated 
approximately within the last seven years.  
Ask the veteran to execute a records 
release form to enable VA to obtain a 
complete set of Dr. Danzig's medical 
records, including those concerning care 
given in and after 1993, assuming any such 
records exist.  Then contact Dr. Danzig to 
obtain his records.      


3.  The record also indicates that the 
veteran previously had received care at a 
VA medical facility.  See March 2000 Bay 
Pines, Florida, VA outpatient treatment 
records.  Ask the veteran whether he has 
had any additional care at the Bay Pines, 
Florida, VA medical facility, or any VA 
medical facility located elsewhere.  If 
so, ensure that any such records are 
associated with the claims file.  

4.  Provide the veteran notice consistent 
with Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

5.  After completing all of the above, 
schedule the veteran for an examination to 
determine the specific diagnosis or 
diagnoses present concerning the 
paroxysmal atrial fibrillation claim, and 
whether each diagnosed disorder is related 
to the veteran's active military service.  
For each diagnosis, the examiner should 
state whether it is at least as likely as 
not (by a probability of 50 percent), more 
likely than not (by a probability higher 
than 50 percent), or less likely than not 
(by a probability lower than 50 percent) 
that it is etiologically related to 
military service.  The examiner should 
specifically address (a) whether 
paroxysmal atrial fibrillation or any 
other cardiovascular abnormality pre-
existed active duty, which commenced in 
September 1968; and (b) if so, whether any 
such cardiovascular abnormality increased 
in disability beyond the natural progress 
of the disease during active duty, which 
ended in September 1970.  Also, to the 
extent the examiner can opine to a 
reasonable degree of medical certainty 
(that is, without resorting to speculation 
or conjecture), the examiner should state 
the approximate date of onset of any 
presently diagnosed cardiovascular disease 
or disorder.  The claims file must be made 
available to the examiner.      


Any opinions in the examination report 
should be supported with a discussion of 
the rationale or bases therefor.   If any 
etiology opinion cannot be given without 
resorting to conjecture or speculation 
(that is, to a reasonable degree of 
medical certainty), then the examiner 
should explicitly state so and explain 
why.  

6.  After completing the above, 
readjudicate the reopened claim based on a 
review of the entire record.  If the 
benefit sought remains denied, then issue 
an updated Supplemental Statement of the 
Case (SSOC) and afford the veteran and his 
representative an opportunity to respond 
to it.  

The veteran is advised that the failure to appear for a VA 
medical examination, if scheduled, could result in a denial 
of the claim unless good cause is shown.  38 C.F.R. § 3.655 
(2006).  He has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or the U.S. Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled expeditiously.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


